Citation Nr: 9913554	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hallux valgus, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1973 to 
June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for bilateral hallux valgus, with 
assignment of a zero percent (noncompensable) disability 
rating.

The February 1997 rating decision also, in pertinent part, 
granted service connection for left patellofemoral joint 
sclerosis, with assignment of a zero percent disability 
rating; bilateral pes planus with plantar fasciitis, with 
assignment of a 10 percent disability rating; mechanical back 
pain, with assignment of a zero percent disability rating; 
and right ear hearing loss, with assignment of a zero percent 
disability rating.  The veteran filed a notice of 
disagreement that included these issues and was provided a 
statement of the case on these issues.  However, he submitted 
a statement in August 1997 indicating that he wished to 
withdraw these issues from his appeal.  An appeal may be 
withdrawn in writing at any time before the Board renders a 
decision.  See 38 C.F.R. § 20.204 (1998).  Therefore, these 
issues are not before the Board.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
has been obtained for an equitable disposition of this claim.

2.  Since the veteran's retirement from service, his 
bilateral hallux valgus disorder has been characterized by 
subjective complaints of pain, limitation of great toe 
motion, and complaints of pain on motion, resulting in slight 
functional impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hallux valgus have not 
been met since the grant of service connection.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, and 4.71a, Diagnostic Code 5280 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was treated for bilateral hallux 
valgus deformities.  In November 1996, he underwent several 
VA physical examinations.  It was noted that he was working 
as an airport policeman.  He complained of significant foot 
pain, especially upon first arising in the morning.  It was 
noted that he enjoyed exercising, but pain in his knees and 
feet were preventing him from doing so.  His feet became 
painful during the day.  It was indicated that he had fungal 
infections on the nails of both feet, macerated interspaces 
with tinea infection, a painful hyperkeratotic lesion on the 
fifth toe of the left foot, plantar fasciitis, severe 
bilateral pes planus deformities, and bilateral hallux valgus 
deformities.  The hallux valgus deformity on the right was 
mild and asymptomatic.  The hallux valgus deformity on the 
left was also mild and asymptomatic.  The veteran's carriage 
and gait were fair.  X-rays of the veteran's feet showed a 
mild left hallux valgus deformity.

A February 1997 rating decision, inter alia, granted service 
connection for bilateral hallux valgus deformities and 
assigned a zero percent disability rating.  The RO 
subsequently obtained the veteran's VA treatment records 
covering the period March to June 1997.  These records noted 
the veteran's bilateral hallux valgus deformities.  However, 
he was primarily treated for his other foot conditions such 
as onychomycosis, corns between the toes, bilateral pes 
planus, contracted second through fifth digits on both feet, 
and plantar fasciitis.  It was noted in May 1997 that the 
veteran was able to remain active despite his complaints of 
right foot and left knee pain.  He was able to jog, ride a 
bicycle, and lift weights.  He had used orthotics, which it 
was noted in April 1997 slightly corrected pronation of his 
feet.

With his substantive appeal, the veteran submitted a VA 
outpatient record dated in July 1997, which showed treatment 
for onychomycosis, onychocryptosis, and contracted digits 
with a bone spur on the fifth left digit.  It was noted that 
he had laterally deviated hallux valgus deformities 
bilaterally.

In December 1997, the veteran had a personal hearing at the 
RO.  He testified that he had not had surgery performed on 
either great toe.  He stated that the great toes caused the 
smaller toes to be compressed against each other, which 
caused pain between the toes and development of corns.  He 
had to wear wider shoes.  He stated that the pain had become 
more severe.  Since his retirement from service, he had 
worked in jobs that required him to be on his feet eight 
hours per day.  He stated he had problems with walking, 
jogging, or prolonged standing because the tendon in the 
bottom of his feet contracted causing pain.  He sought 
treatment at the VA Medical Center on a monthly basis for 
removal of corns between his toes.  He maintained that the 
pressure from his hallux valgus deformities caused these 
corns.  He stated that a doctor had told him the great toes 
could be broken and reset to relieve the deformities.  
However, he did not anticipate this surgery occurring in the 
near future.

In January 1998, the veteran underwent an additional VA 
physical examination.  The examiner was asked to evaluate the 
functional impairment caused by the veteran's bilateral 
hallux valgus and render an opinion as to whether the 
veteran's corns and calluses were attributable to the hallux 
valgus deformities.  The examiner reviewed the claims file.  
The veteran indicated that he was working as a letter carrier 
for the United States Postal Service, which required 
significant walking.  He reported having multiple painful 
corns on both feet, painful flat feet, and pain secondary to 
hallux valgus deformities.  He indicated that his pain was 
exacerbated by the amount of walking he performed and 
required frequent treatment of the painful corns to get 
relief.

The vascular examination was intact.  There was no edema of 
the veteran's feet.  Deep tendon reflexes, sensation, and 
muscle tone were intact bilaterally.  The nails were severely 
mycotic, and the skin was xerotic bilaterally.  Tinea 
infection was present within the intermetatarsal spaces.  
There was positive maceration in most of the inner spaces.  
Multiple hyperkeratotic lesions were present on all digits 
with the exception of the hallux areas bilaterally.  There 
were moderate pes planus deformities bilaterally.  There were 
painful hallux valgus deformities bilaterally.  Range of 
motion for both first metatarsophalangeal joints was limited.  
A maximum of 50 degrees of dorsiflexion and 5 degrees of 
plantar flexion was noted.  The veteran had pain on range of 
motion.  Claw toe deformities were present on toes two 
through five bilaterally.  The gait examination was normal.  
X-rays showed multiple areas of degenerative changes with 
osteophyte lipping and joint space narrowing in the mid foot 
of both feet, as well as pes planus deformity.  

The examiner's impression was tinea infection with skin and 
nail involvement bilaterally, multiple hyperkeratotic lesions 
secondary to hammertoe and claw toe deformities bilaterally, 
hallux valgus deformities bilaterally, moderate pes planus 
deformities bilaterally, and degenerative joint disease in 
both feet.  The examiner stated that the veteran's hallux 
valgus deformities were one of several problems he had with 
his feet.  With increased ambulation, these hallux valgus 
deformities would become symptomatic.  More important were 
the veteran's painful claw toe deformities and the pes planus 
deformities, which seemed to be aggravated by his work.  The 
corns and callosus were not attributable to his hallux valgus 
deformities, but were more likely attributable to his claw 
toe deformities and pes planus deformities.  The significant 
intermetatarsal space maceration could also be painful as 
well.

The RO obtained the veteran's VA outpatient records covering 
the period March 1997 to January 1998, which primarily showed 
treatment for the veteran's other orthopedic problems.  It 
was noted in March 1997 that the veteran complained of foot 
pain, and examination showed tenderness in an area consistent 
with the plantar fasciitis of the left foot, onychomycosis of 
the nails, and some intertriginous fungus between the 
toenails. 


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his hallux valgus condition.  Therefore, his claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations, and sufficient evidence is of record to rate 
the veteran's service-connected disability properly.  The 
veteran was also provided a personal hearing in accordance 
with his request.  There is no indication of additional 
treatment records that the RO failed to obtain.  Therefore, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

After the veteran disagreed with the original noncompensable 
disability rating assigned for his hallux valgus condition, 
the RO issued a Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC) that essentially addressed the 
issue as entitlement to a compensable evaluation.  The United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (hereinafter, 
"the Court") recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The SOC, as well as the SSOC, provided to the veteran 
incorrectly identified the issue on appeal.  However, the 
Board concludes that the veteran was not prejudiced by this 
error in the circumstances of this case.  The July 1997 SOC 
indicated that all the evidence of record at the time of the 
February 1997 rating decision (i.e., service medical records 
and 1996 VA examination reports) was considered in assigning 
the original disability rating for the veteran's hallux 
valgus disorder.  The RO did not limit its consideration to 
only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson. 

Despite the incorrect phrasing of the issue on appeal in the 
SOC and SSOC, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claim.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claim of disagreement 
with the original rating properly considered based on all the 
evidence of record.  In the particular circumstances of this 
case, it would be pointless to remand the veteran's claim in 
order to instruct the RO to issue a SSOC that correctly 
identified the issue on appeal.  Any error to the veteran by 
the RO's phrasing of the issue on appeal in the SOC and SSOC 
was not prejudicial to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for his service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5280, for bilateral hallux valgus deformities.  He is 
currently rated as zero percent disabled from this condition.  
Under Diagnostic Code 5280, the only available disability 
rating is 10 percent for unilateral hallux valgus, whether it 
is severe and equivalent to amputation of the great toe or 
whether it is operated on with resection of the metatarsal 
head.  Although a noncompensable evaluation is not provided 
under Diagnostic Code 5280, a noncompensable evaluation is 
assigned when the criteria for a compensable evaluation are 
not met.  38 C.F.R. § 4.31 (1998).

The veteran has not undergone surgery for the great toe of 
either foot.  Despite his complaints, the medical evidence 
does not show that the impairment from either hallux valgus 
deformity is severe and equivalent to amputation of the great 
toe.  The medical evidence indicates that his gait and 
carriage are fair, and he is apparently able to participate 
in activities such as jogging or bicycling.  There is no 
evidence of more severe symptoms such as swelling of either 
great toe or callous formation on either great toe.  X-rays 
have not shown degenerative changes in either toe.  

Rather, the veteran's testimony indicated that his complaints 
primarily concern his other foot disorders.  For example, he 
testified that he has difficulty walking, jogging, and 
prolonged standing due to contraction of the tendons in his 
feet.  The medical evidence shows that he has plantar 
fasciitis.  He also complains of painful corns and maintains 
that these develop because of the pressure on his toes from 
the hallux valgus deformities.  However, the VA examiner in 
1998 indicated that these corns and calluses are more likely 
due to the veteran's bilateral claw toe and pes planus 
deformities.  These disorders are separate and distinct from 
his service-connected bilateral hallux valgus, and the VA 
examiner in 1998 concluded that the veteran's painful 
bilateral claw toe and pes planus deformities were the 
conditions that were aggravated by his employment.  The Board 
notes that the veteran is service-connected for bilateral pes 
planus with plantar fasciitis, which is evaluated as 30 
percent disabling.

The VA examination in 1998 did show that the veteran had 
limitation of motion of both great toes, and he complained of 
pain with motion.  The Board has considered whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  In this case, consideration of a higher disability 
evaluation under 38 C.F.R. §§ 4.40 and 4.45 is warranted 
since the veteran's service-connected condition involves 
deformity of a joint which may limit motion of the affected 
joint.  Cf. VAOPGCPREC 9-98 (the nature of the foot injury 
determines whether consideration of §§ 4.40 and 4.45 under 
Diagnostic Code 5284 is warranted, and injuries such as 
fractures and dislocations may limit motion). 

The veteran's complaints of pain must be considered in 
evaluating his claim, but the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In this case, the objective medical 
evidence does not support a finding that a compensable 
disability rating is warranted due to functional loss.  The 
medical evidence does not show the presence of more severe 
and frequent symptomatology from which the Board could 
conclude that the veteran's level of functional loss is 
equivalent to amputation of the great toe.  The VA examiner 
in 1998 indicated that the veteran's hallux valgus 
deformities would become symptomatic with increased 
ambulation.  That opinion is not, however, sufficient for 
assignment of a 10 percent disability rating for either foot.  
Despite any increased pain and/or functional loss that the 
veteran may experience with physical activity, the fact 
remains that he is able to participate in such activities and 
continues to do so on a regular basis.  The evidence 
indicates that he is physically active with such activities 
as biking and jogging, and he has maintained employment since 
his retirement from service in positions that require 
prolonged standing and walking.  

There is no reasonable doubt that could be resolved in the 
veteran's favor on this issue.  The evidence does not show 
that either of his hallux valgus deformities is severe, and 
the majority of his complaints are related to other foot 
disorders.  Although he has received extensive treatment for 
his feet since his retirement from service, the record is 
devoid of complaints specifically related to his hallux 
valgus deformities.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of a 
compensable disability rating for either of the veteran's 
hallux valgus deformities under Diagnostic Code 5280.  There 
are no other diagnostic codes potentially applicable to the 
veteran's hallux valgus deformities.


ORDER

Entitlement to a compensable disability rating for bilateral 
hallux valgus is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

